United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Portland, OR, Employer
)
___________________________________________ )
L.L., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-829
Issued: August 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant filed a timely appeal from a January 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim.Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On May 2, 2012 appellant, then a 40-year-oldrural carrier, filed an occupational disease
claim alleging that shehadleft arm pain while using a scanner at work. She alleged that she
needed to press the button to scan constantly which caused muscle pain in her left
1

5 U.S.C. § 8101 et seq.

forearm.Appellant first became aware of the injury and its relation to her work on
March 23, 2012.She did not stop work. The employing establishment noted that appellant was
currently working six-hour limitedduty due to a prior claim.2
In an undated statement received by OWCP on May 11, 2012, appellant contended that
she sustained a right arm injury at work on June 16, 2011 and could not use her right arm to
work. She advised that she returned to light duty in August 2011. Appellant explained that she
only used her left arm to work sorting mail. Shehad another assignment in March 2012, which
involved using the small scanner. Appellant noted that she did not feel any pain in her left arm
until she began using the big scanner, which weighed a pound.
In a March 27, 2012 treatment note, Lynne Nguyen, a physician’s assistant, advised that
appellant was seen for left arm pain. She recommended light duty with restrictions.
In a letter dated May 8, 2012, Maro Kersey, a facility manager with the employing
establishment, controverted the claim. She advised that appellant noted that she became aware of
her injury on March 23, 2012 after her new assignment of March 12, 2012. Ms. Kerseystated
that appellant did not notify her supervisor until May 3, 2012. Shealso indicated that appellant’s
restrictions allowed her to lift from three to five pounds for up to six hours. Appellant went to
her physician when the scanner was weighed and was given a one-pound lifting restriction.
Ms. Kersey noted that appellant was instructed as to how to use the scanner.
By letter dated May 15, 2012, OWCP advised appellant that additional factual and
medical evidence was needed. It received industrial accident/injury investigation reports,
nursing notes, a position description, work history information, a request for medical information
and a medical history questionnaire. OWCP also received treatment notes pertaining to the
cervical spine dated June 14 and September 11, 2007 from Dr. Tyrone Wei, a chiropractor,who
found that the cervical spine was negative for recent fracture. Dr. Wei also found minimal
foraminal narrowing at C3-4.
By decision dated June 21, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish a left arm condition related to accepted work activities.
On July 17, 2012 appellant’s representative requested a telephonic hearing, which was
held on November 9, 2012.
In an October 29, 2012 treatment note, Dr. Hoang Nguyen, a Board-certified internist,
saw appellant in follow up regarding her workers’ compensation claim. He diagnosed a right
wrist fracture and a right frozen shoulder.
A December 20, 2011 magnetic resonance imaging (MRI) scan of the right shoulder read
by Dr. J. Michael Pearson, a Board-certified diagnostic radiologist, revealed mild supraspinatus
tendinopathy without a tear and minimal subacromial-subdeltoid fluid which might represent
changes of mild bursitis.

2

Claim No. xxxxxx064.This other claim is not presently before the Board.

2

In an April 27, 2012 treatment record, Dr. Anthony S. Wei, a Board-certified orthopedic
surgeon, noted that appellant previously had no problem with her right shoulder. Headvised that
on June 16, 2011 she was working at the employing establishment when she was struck by a mail
container weighing 1,000 pounds. Dr. Weistated that appellant sustained a wrist dislocation and
a radius fracture. He diagnosed right shoulder adhesive capsulitis. Notes from a physician’s
assistant and occupational therapist were also submitted.
By decision dated January 29, 2013, an OWCP hearing representative affirmed the
June 21, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employing
establishment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employing establishment factors identified by the
claimant. The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

3

ANALYSIS
Appellant claimed a left arm conditionrelated to such activities as scanning at work.The
Board finds that she did not submit sufficient medical evidence to establish that the left arm
conditionwas caused or aggravated by these work activitiesor any other factors of her federal
employment.
Appellant submitted an April 17, 2012 treatment note from Dr. Wei, who diagnosed right
shoulder adhesive capsulitis. This report is of limited probative value, as he provided no opinion
as to a left arm condition commencing in March 2012. Dr. Wei addressed appellant’s right arm
condition but did not address how employment duties, such as using a scanner, contributed to the
claimed left arm condition.7 Consequently, the Board finds that this evidence is insufficientto
establish appellant’s claim.
An October 29, 2012 treatment note from Dr. Nguyen also addressed appellant’s right
arm.This report is not sufficient to establish the claim as it is not related to the left arm claim that
is at issue in the matter before the Board. Dr. Pearson’s December 20, 2011 MRI scan of the
right shoulder also does not address the present claim for a left arm condition.8
The record contains notes from a physician’s assistant, nurseand occupational therapist.
Section 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by the applicable state law. Only medical evidence from a
physician as defined by FECA will be accorded probative value. Health care providers such as
nurses, acupuncturists, physician’s assistants and physical therapists are not physicians under
FECA. Thus, their opinions on causal relationship do not constitute rationalized medical
opinions and have no weight or probative value.9
OWCP also received chiropractic reports from Dr. Tyrone Wei. Section 8101(2) of
FECA provides that the term physician, as used therein, includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulations
by the Secretary.11 Dr. Tyrone Wei did not diagnose a spinal subluxation. Without a diagnosis
of a spinal subluxation from x-ray, a chiropractor is not a physician under FECA and his opinion
10

7

K.W., 59 ECAB 271 (2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
8

See id.

9

Jane A. White, 34 ECAB 515, 518 (1983).

10

5 U.S.C. § 8101(2).

11

See 20 C.F.R. § 10.311.

4

does not constitute competent medical evidence.12 The Board also notes that the issue is a left
arm condition and chiropractor is not competent to treat such a condition under FECA.13
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving her left arm, appellant has not met her
burden of proof in establishing that she sustained a medical condition in the performance of duty
causally related to factors of heremployment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.

12

Jay K. Tomokiyo, 51 ECAB 361 (2000).

13

See George E. Williams, 44 ECAB 530 (1993).

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THATthe January 29, 2013 decision of the Office of
Workers’ Compensation Programsis affirmed.
Issued: August 20, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

